Citation Nr: 0102998	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  00-00 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling, to include the issue of 
entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.  He was awarded the Combat Infantryman Badge. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied entitlement to a 
disability rating in excess of 30 percent for service-
connected PTSD. 

The veteran has also claimed entitlement to a total 
disability rating for compensation purposes based upon 
individual unemployability.  See Informal Hearing 
Presentation, dated October 16, 2000.  This claim has not yet 
been adjudicated and is referred to the RO for appropriate 
action.


REMAND

Additional development of the evidentiary record is required.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).  VA has a duty to make 
reasonable efforts to obtain relevant records that the 
veteran adequately identifies.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98  (2000) (to be codified as amended at 38 
U.S.C. § 5103A(b)).  Further, VA has a duty to obtain a 
medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(d)). 

Here, potentially relevant medical records have not been 
obtained by the RO.  For example, review of the claims file 
reveals that the veteran is regularly treated for PTSD at the 
VA Medical Centers (VAMCs) in North Little Rock, Arkansas, 
and Memphis, Tennessee.  However, these records are not 
included in the veteran's file.  Accordingly, there likely 
are pertinent records outstanding and the RO should obtain 
the veteran's complete VA treatment records on remand.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992). 

This case is further complicated by the fact that the 
evidence shows other psychiatric disorders, aside from 
service-connected PTSD.  For example, during VA 
hospitalization from November to December 1999 the veteran 
was diagnosed as having major depression with psychotic 
features.  The medical evidence of record is inadequate with 
regard to distinguishing, to the extent, if any, that it is 
possible to distinguish, between the symptomatology resulting 
from the veteran's service-connected PTSD and any other 
psychiatric disorders.  Accordingly, the claim is remanded 
for a new VA examination.  See Waddell v. Brown, 5 Vet. 
App. 454, 456-57 (1993) (the Board's evaluation cannot be 
fully informed without an examination thoroughly describing 
the degree of disability attributable to the veteran's 
service-connected psychiatric disorder as opposed to 
diagnosed, nonservice-connected psychiatric disorder(s)).  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d)). 

Accordingly, the case is REMANDED for the following:

1.  Obtain and associate with the claims 
file all of the veteran's VA treatment 
records dated since 1998, including those 
from the VAMCs in North Little Rock, 
Arkansas, and Memphis, Tennessee.  All 
records maintained are to be requested, 
to include examination reports, treatment 
records, progress notes, and 
hospitalization records, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  If a 
facility from which records are requested 
does not have any records, or the records 
have been transferred to another 
location, that information should be 
provided to the RO so that appropriate 
follow-up may be made.  

2.  After obtaining as many of the above 
records as possible, afford the veteran a 
VA mental disorders examination.  The 
examiner should be provided a copy of this 
remand and the veteran's entire claims 
folder.  The examiner is asked to indicate 
that he or she has reviewed this material 
in its entirety.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD, as opposed to 
any nonservice-connected psychiatric 
disorders, on his social and industrial 
adaptability.  In so doing, the examiner 
is asked to address his or her findings in 
the context of the veteran's work history.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected PTSD 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and provide a definition of the 
score assigned.

The examiner should distinguish between 
symptomatology resulting from the 
veteran's service-connected PTSD and any 
other nonservice-connected psychiatric 
disorders shown by the medical evidence, 
i.e., major depression with psychotic 
features disorder.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should 
specifically state so in the examination 
report.  Is any depressive disorder 
associated with the veteran's PTSD, or is 
it a separate and distinct disability?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination report does not include 
adequate responses to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



